REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Hayashi (U.S. Patent No. 5,527,604) for the following reasons:
Hayashi teaches an insulating sheet comprising epoxy, flaky inorganic filler and granular inorganic filler, wherein a first average aspect ratio of the granular inorganic fillers is inherently smaller than a second average aspect ratio of the flaky inorganic fillers and it is clear from Fig. 3 that the average aspect ratio of the granular inorganic fillers in a region having a thickness of 10% of a thickness, from the surface of second insulating layer 2b toward the surface of the first insulating layer 2a is smaller than the average aspect ratio of the fillers in a region having a thickness of 80% of a thickness of the sheet.
However, Hayashi fails to disclose a fourth average aspect ratio as required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is allowable. Claim 6, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 03/23/21, is hereby withdrawn and claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claim 6 includes all the limitations of allowable product claim 1, it is noted that present claim 6 is allowable over Hayashi for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787